1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                     No. 30,306

10 EDWARD ORYEM,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SOCORRO COUNTY
13 Edmund H. Kase III, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Edward Oryem
18 Columbus, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 SUTIN, Judge.

22          Defendant appeals the judgment and remand order entered by the district court

23 pertaining to the charge of failing to dim headlights under NMSA 1978, Section 66-3-
 1 831 (1978). We proposed to affirm in a calendar notice, and we have received a

 2 response from Defendant. We have considered Defendant’s arguments in opposition

 3 to the discussion in our calendar notice, but we are not persuaded that affirmance is

 4 not the correct disposition in this case. We therefore affirm.

 5        In our calendar notice, we explained that Defendant was charged with violation

 6 of Section 66-3-831 because he failed to dim his headlights when an oncoming vehicle

 7 approached, and we included an analysis of the sufficiency of the evidence. In his

 8 memorandum in opposition, Defendant argues that there were dead animals and tire

 9 debris on the road, and there was no vehicle in front of him. [MIO 1, 3]

10        As explained in our calendar notice, we review the evidence in the light most

11 favorable to the decision below, and we indulge all reasonable inferences and resolve

12 all conflicts in the evidence in favor of that decision. State v. Cunningham, 2000-

13 NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. As we discussed in our notice, the

14 officer testified that it was very dark, that there was no doubt that Defendant had

15 engaged his “high beams,” that Defendant provided the officer with his reason for

16 having the “high beams” engaged, and the light bothered the officer’s eyes. [RP

17 280D-E] The officer testified that he was traveling in the opposite direction than

18 Defendant. [RP 280D] Section 66-3-831(A) requires that a driver approaching an

19 oncoming vehicle “shall use a distribution of light or composite beam so aimed that


                                             2
 1 the glaring rays are not projected into the eyes of the oncoming driver[.]” In this case,

 2 there was evidence presented that Defendant was approaching the officer’s vehicle,

 3 he had his high-beam headlights engaged, he failed to dim his headlights, and the

 4 lights bothered the officer’s eyes. Although Defendant claimed that he did not dim

 5 his headlights for safety reasons, the district court rejected Defendant’s excuse. The

 6 district court explained that the purpose of the statute is to ensure safety to drivers, and

 7 if Defendant is aware of debris on the road, he has a duty to slow down and comply

 8 with the statute with respect to the use of headlights. [RP 280L] We hold that there

 9 was sufficient evidence presented to the district court to show that Defendant violated

10 the statute.

11        We affirm the district court’s decision.

12        IT IS SO ORDERED.


13                                           __________________________________
14                                           JONATHAN B. SUTIN, Judge

15 WE CONCUR:


16 _______________________________
17 RODERICK T. KENNEDY, Judge


18 _______________________________
19 TIMOTHY L. GARCIA, Judge


                                                3